Citation Nr: 1139697	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  11-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee nerve disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, P.S. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the right hip is not caused by or aggravated by service-connected residuals of a fracture of the right tibia/fibula.

2.  In an August 1999 Board decision, the Board denied entitlement to service connection for a right knee disability.  In an unappealed September 2004 decision, the RO denied reopening the claim.  

3.  Entitlement to service connection for a right knee disability manifested by nerve damage was denied in an unappealed October 2007 RO decision.  

4.  The evidence received since the August 1999 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for right knee disability, other than a right knee disability manifested by nerve damage.

5.  The evidence received since the October 2007 rating decision includes evidence that is cumulative or redundant of the evidence previously of record and is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a right knee disability manifested by nerve damage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, claimed as secondary to service-connected residuals of a fracture of the right tibia and fibula, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  New and material has been presented to reopen the claim of entitlement to service connection for a right knee disability, other than a right knee disability manifested by nerve damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  

3.  New and material has been presented to reopen the claim of entitlement to service connection for a right knee disability manifested by nerve damage.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a January 2010 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in August 2011.  In addition, the RO has obtained service treatment records and identified private and VA outpatient treatment records.  Social Security Administration disability determination records have been obtained.  No other records have been identified as being potentially relevant to the claim on appeal.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran underwent a VA examination in January 2010 addressing his claimed right hip disability.  This examination provided findings documenting the Veteran's current disabilities, included a review of the Veteran's history and of his claims file, and contained opinions pertinent to the claims on appeal.  As such, the Board finds that it is adequate for decisional purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the claims to reopen decided herein, the Board observes that VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334   (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  In regard to the claim to reopen the claim for service connection for right knee nerve damage, any questions as to the adequacy of the VA examination obtained in this case are moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence). As described in further detail below, there is no indication from the new evidence that the Veteran's currently has right knee nerve damage as a result of active service or a service connected disability. 

With regard to the claim for service connection for right knee disability, other than nerve damage, the Board has reopened the claim and determined that further development is required.  The matter of additional action to fully the duty to assist with respect to this claim is addressed in the REMAND below.  


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Right Hip Disability 

In its July 2009 decision, the Board found that the Veteran had raised a claim for entitlement to service connection for a right hip disability as secondary to service-connected residuals of a fracture of the tibia and fibula.  He was provided a letter from VA in January 2010 asking him to identify information or evidence in support of his claim.  He did not submit any evidence.  

The Veteran underwent a VA examination in January 2010.  At such time, the Veteran reported that he had a right hip disability ever since the initial fracture of the right tibia and fibula.  He indicated, however, that he not sought medical treatment for the hip condition.  On physical examination, there was crepitus of the right and left hip joints once, on abduction, but not further noted after several repetitions.  On range of motion testing, the Veteran reported pain, but the pain was located in the lower back, not the hip.  He was able to flex the hip from 0 to 110 degrees on the right, and from 0 to 106 degrees on the left.  A leg length study revealed that the right leg was 90.4 centimeters and the left leg was 90.7 centimeters.  An x-ray examination showed degenerative changes of the hips bilaterally.  An x-ray of the right tibia and fibula fractures revealed extensive hardware transfixing old healed fractures.  

The examiner diagnosed mild degenerative changes of the bilateral hips.  The examiner opined that the current disability was not caused by, a result of, secondary to, or aggravated by, the Veteran's service-connected residuals of a right tibia/fibula fracture.  In reaching this conclusion, the examiner observed that there was no evidence of traumatic arthritis or calcified tendinitis of either hip.  It was noted that early degenerative changes were demonstrated equally and bilaterally in both the right and left hips.  Furthermore, control films of nonweight bearing joints, such as the elbows, also showed mild degeneration.  The examiner opined that the findings were indicative of age and occupational/recreational wear and tear related degeneration as there was multijoint involvement affective weight and nonweight bearing joints.  The examiner also observed that degenerative joint disease was not shown until over 50 years following the Veteran's active service.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Lastly, service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has carefully reviewed the evidence of record to determine whether service connection is warranted on either a direct basis or as secondary to a service-connected disability.  The Board finds, however, that despite the Veteran's lay statements, the preponderance of the evidence is against the claim.   

Initially, the Board finds that there is no contention or probative evidence that any right hip disability was incurred during active duty service.  Rather, the Veteran's service treatment records do not show any complaints or clinical findings of a right hip disorder.  Similarly, the absence of reference in the post-service outpatient treatment records is evidence that tends to contradict the Veteran's statement that he had a right hip disability ever since service.  Hence, service connection is not warranted on a direct basis.  

In addition, while service connection is in effect for residuals of a fracture to the tibia and fibula, there is no probative evidence that such residuals either cause or aggravate a right hip disorder.  Rather, the weight of the medical evidence shows that the Veteran's hip disorder is not due to or aggravated by his service-connected disability.  Here, the Board affords the January 2010 VA examination significant probative weight.  The examiner's opinion as to the etiology of the current right hip disability was based on sound reasoning for the conclusion reached.  This evidence outweighs the lay opinion of the Veteran.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


III.  Right Knee Disability and Right Knee Nerve Damage Disability 

The Veteran is seeking to reopen a claim of entitlement to service connection for a right knee disability.  In addition, he is seeking to reopen a claim of entitlement to service connection for a separate right knee disability manifested by nerve damage.  He asserts that both disabilities are secondary to service-connected residuals of fracture to the right tibia and fibula.  

A review of the record reveals that the Veteran sustained a fracture of the lower third of the right tibia while skiing while on active duty in 1956.  He was hospitalized in service from January to September 1956 for treatment of his right lower leg fracture.  X-rays taken the day following admission in January 1956 reportedly visualized a spiral fracture of the distal fourth of the right tibia with the fractured fragments in fairly good position and alignment.  A fracture through the proximal end of the fibula that was comminuted was also visualized; however, the fragments maintained satisfactory position and alignment.  He underwent open reduction with screw fixation of the right tibia and the leg was encased in a long leg cast.  

The post reduction x-rays showed that three metallic screws were used to maintain excellent position and alignment of the fractured tibia; the fibula fragments were also seen to be well maintained.  His cast was removed in July 1956, and he ambulated with crutches.  In August 1956, he appeared before a Board of Medical Survey, which entered a final diagnosis of simple fracture, not elsewhere classified, of the right tibia and fibula without nerve or artery involvement, and recommended that the veteran be retained in service for further treatment.  In September 1956, it was reported that he was bearing full weight on his right lower extremity without pain and that he had a good range of ankle and knee motion.  He was deemed fit for duty.  However, he continued to have complaints of pain and tenderness at the fracture site for about nine months thereafter, and was placed on temporary profiles as a result.  In June 1957, the Veteran was seen for complaints of pain and tenderness over the lower portion of the right tibia at the area where the plate was applied a year and a half previously.  Osteomyelitis was initially suspected.  X-rays of the lower right tibia during hospitalization revealed what appeared to be an old transverse fracture through the distal end of the right tibia that was apparently held in satisfactory anatomical position with three internal fixation screws.  There was marked sclerosis and bony reaction about the fracture site and marked evidence of healing.  A fracture line was, however, visible.  There was no evidence of osteomyelitis radiographically.  The diagnosis was changed to cellulitis, without lymphangitis, of the right leg.  The Veteran was eventually returned to full duty.  

The Veteran was seen at a service dispensary in November 1960 for complaints of weakness of the right knee with a sensation of giving way.  The impression was muscle or ligamentous tear in the past, and progressive resistance exercises were prescribed.  His service separation examination was completely negative for complaints or findings referable to a right knee injury or disability.  

The Veteran's initial post service VA examination in September 1964 was similarly negative for complaints or findings of a chronic right knee disorder.  On a special orthopedic examination at that time, his gait was normal, and no right knee disorder was diagnosed.  X-rays of the right tibia and fibula showed evidence of an old fracture of the lower shaft of the right tibia and of an old fracture of the upper shaft of the fibula; in both instances, alignment was felt to be satisfactory.  The diagnosis was well-healed fracture of the right tibia and fibula, distal third, with metal fixation of the tibia.  

Service connection for residuals of a fracture of the tibia and fibula was granted by way of an October 1964 decision.  

In February 1995, the Veteran sought entitlement to service connection for a right knee disability.  The RO denied the claim in May 1995.  In doing so, the RO noted that the evidence received included a May 1994 surgical report that revealed that the Veteran sustained a torn right medial meniscus after injuring the knee while stepping onto a hunting platform.  It further found no medical evidence relating the current right knee condition to service or to the service-connected residuals of a tibia and fibula fracture.  

The Veteran appealed that determination to the Board.  In December 1996, the Board remanded the claim, primarily in order to afford the Veteran a VA examination.  

In August 1999, the Board denied the claim, finding that the record was devoid of any medical opinion linking the current right knee disability to the residuals of the right leg fractures.  In doing so, the Board noted that there were no reports of right knee symptoms between 1964 and 1993.  It examined SSA records and noted that during a disability examination in 1995, the Veteran reported only a two-year history of right knee pain.  The Board further noted that the evidence revealed a slip and fall injury in 1996 that resulted in an open reduction and internal fixation of a right femur fracture.  The Board considered a March 1997 VA examination wherein the examiner noted that the right knee condition was not related to the Veteran's fracture of the distal third of the tibia and fibula.  Finally, the Board considered the Veteran's lay testimony in which the Veteran reported that his doctors had told him that there was a relationship between a current right knee disability and his service-connected disability.  The Board concluded, however, that the Veteran had failed to submit any medical evidence of nexus and did not afford his statements any probative weight.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In May 2003, the Veteran moved to reopen his claim.  He stated that he spent 10 months in a full leg cast during service for treatment of the fractured tibia and fibula.  In his opinion, this long period of immobility resulted in a right knee disability.  He submitted a statement from private physician, C. S., M.D.  In the statement, the physician indicated that the Veteran suffered from post traumatic degenerative osteoarthritis of the right knee and chronic myofascitis.  He also submitted private treatment records from A. W., M.D.  Those records showed current treatment for a right knee disability.  

In September 2004, the RO denied reopening the claim.  In doing so, the RO found that the evidence failed to associate the current right knee disability with the service-connected residuals of a fracture to the tibia and fibula.  The Veteran was notified of that decision that same month, but did not initiate an appeal.  As such, the decision is final.  38 C.F.R. § 20.1103.  

In June 2007, the Veteran filed a claim for service connection for a right knee disability, characterized by nerve damage.  Rather than treating the claim as one to reopen, the RO treated it as a new claim.  Evidence received included an April 2007 VA examination report.  The report did not reveal a right knee nerve disability.  In an October 2007 decision, the RO, in pertinent part, denied the claim, and in doing so, found that the Veteran did not have a right knee nerve disability.  The Veteran did not appeal the decision on the claim, and, as such, it is final.  38 C.F.R. § 20.1103.  

In December 2008, the Veteran filed a claim seeking service connection for a right knee and a right hip condition secondary to residuals of a fracture of the right tibia and fibula.  

Although the September 2004 and October 2007 decisions are final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the unestablished facts necessary to substantiate the claim would be evidence showing a relationship between a current right knee disability and service or to the service-connected right leg disability.  As to the claim for service connection for a right knee nerve disability, one of the unestablished facts necessary to substantiate the claim would be evidence of a current right knee nerve disability.  

Since the final denials, the Veteran has submitted various "buddy" statements, set forth his contentions in writing and before the Board during the hearing in August 2011, provided a copy of an April 2009 treatment record and copies of duplicate VA service treatment records.  In addition, in January 2010, he was afforded a VA examination.  

The buddy statements generally indicate that the Veteran's health has steadily deteriorated.  They also note that he had a full leg cast when in the military service.  These facts, however, are not in dispute.  They do not address the current nature of the right knee disability, provide information concerning any continuity of symptoms, or any opinion between the current disability and the service-connected disability.  As such, they are not new and material for purposes of reopening the finally denied claim.  

The VA examination, conducted in January 2010, focused on the nature, extent, and etiology of the claimed right hip condition.  It noted that the Veteran used a wheel chair intermittently due to right leg, right knee, and tibula/fibula issues.  It included leg length studies and an x-ray examination.  The x-ray examination noted that there were degenerative changes in the knees bilaterally, with the right being worse than the left.  The report stated that there was a worsening disability picture since examination in 2007.  No evidence was adduced as to the relationship between the service-connected leg disability and the current right knee disability.  

In terms of the Veteran's contentions, he reiterated his contention that the lengthy period in service in which he was immobilized in a leg cast resulted in right knee condition.  He cited medical studies in support of the contention.  He also noted that he was on SSA disability benefits as a direct result of the service-connected injury.  During the hearing, he reported that a physician, Dr. F., had also indicated that there was a relationship between the current right knee disability and the service-connected disability.  (See Transcript at 9.)  He submitted an April 2009 medical record from Dr. D. M. In the statement, Dr. D. M. states that the Veteran has difficulty in the right leg and right knee instability.  He notes that the Veteran had a fracture of the right leg which was the result of the right knee injury.  

In sum, this evidence received is new and material to the claim for service connection for a right knee disability.  The evidence suggests a worsening of right knee symptoms due to the service-connected right leg disability.  It is important to note, in this respect, that service connection on a secondary basis means that the claimed condition is caused by or aggravated by the service-connected condition.  Here, at the time of the prior final denials, VA did not specifically consider whether the right knee disability was aggravated by the service-connected residual fracture of the tibia and fibula.  While the evidence submitted does not include objective medical evidence linking a current right knee disability to the service-connected disability, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The issue of entitlement to service connection for right knee disability, other than nerve damage to the right knee, will be addressed in the Remand below.  

While the evidence received is sufficient to reopen the claim for service connection for a right knee disability, none of the evidence received shows that the Veteran has a current right knee disability characterized by nerve damage.  For instance, the VA examination in January 2010 only noted degenerative changes of the knee.  There were no neurologic symptoms reported or any found on examination.  

The Board has considered the Veteran's lay statements regarding the presence of current neurological problems in associated with his right knee disability that he attributes to his service-connected leg fracture.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  Similarly, in Routen v. Brown, 10 Vet. App. 183, 186   (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  The Veteran is not competent to render an opinion regarding the presence of any neurological disability associated with his right knee and his lay statements regarding causation are not sufficient to reopen the claim. 

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically stating that he has right nerve damage related to his service-connected leg fracture.  He has failed to do so. See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim]. In short, the element which was missing at the time of the March 1997 denial of service connection for an upper respiratory disability remains lacking. New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for an upper respiratory disability may not be reopened. The benefit sought on appeal remains denied. 

Thus, the evidence received does not relate to an unestablished fact necessary to substantiate the claim, and, therefore, the criteria to reopen the finally denied claim have not been met.  


ORDER

Entitlement to service connection for a right hip disability is denied.  

New and material evidence having been presented, the claim of entitlement to service connection for a right knee disability, other than a right knee nerve disability, is reopened and, to this extent, the appeal is granted.  

In the absence of new and material evidence, the request to reopen the previously denied claim for service connection for a right knee nerve disability is denied.  



REMAND

While the Board herein is reopening the claims for service connection for a right knee disability, it nevertheless finds that additional development is warranted prior to a decision on the merits.  

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  While he has been afforded a VA examination with respect to his right hip claims, he has not recently been afforded an examination to provide evidence as to the most likely etiology of a current right knee disability.  In addition, there is not sufficient medical evidence addressing whether the service-connected disability aggravates the current right knee condition.  The Board is precluded from exercising independent medical judgment.  As such, the matter must be remanded for a VA opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2010).  

In addition, the Veteran reported during the hearing that doctors told him that there is a relationship between the current right knee disability and his service-connected leg disability.  This evidence is relevant to the claim and the Veteran should be encouraged to submit the evidence or seek VA's help in obtaining the evidence.  


Accordingly, this matter is REMANDED for the following action:

1.  Contact the Veteran and offer him an additional opportunity to identify or submit evidence relevant to the claim remaining on appeal.  

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current right knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

a.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by service-connected residuals of a fracture to the right tibia and fibula.  Any opinion expressed must be accompanied by a complete rationale.  

3.  Then, readjudicate the Veteran's claim properly on appeal.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


